DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/23/2021 has been entered. Claims 1, and 5 have been amended. Claim 6, 9-11, 15-16 and 18-19 have been cancelled and claims 20-28 are new additions. Claims 1-5, 7-8, 12-14, 17 and 20-28 are pending. 
Claim Objections
Claim 20 is objected to because of the following informalities: The status identifier is incorrect; claim 20 is a new addition.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonko et al. (US 2009/0194212 A1).
Regarding claim 1, Bonko discloses a tire and tread pattern. The tread pattern being configured to have a tread surface 62 and a circumferential groove 16 extending continuously in the tire circumferential direction. The circumferential groove 16 having a tread base 60 – (construed as a groove bottom) and a pair of groove walls 21 extending radially outwardly from the groove bottom toward the tread surface.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The groove bottom is provided with a matrix of ramp structures 110, 120 – (construed as groove bottom raised portions) protruding radially outwardly from a groove bottom reference plane which is defined by a plane being parallel to the tread surface and positioned at a deepest position of the circumferential groove. The ramp structures/groove bottom raised portions include a first ramp structure 110 – (construed as a first groove bottom raised portion) located on a first side in a width direction of the circumferential groove, and a second ramp structure 120 – (construed as a second groove bottom raised portion) located on a second side in the width direction of the circumferential groove. And each of the first ramp/groove bottom raised portion 110 and the second ramp/groove bottom raised portion 120 comprises a plurality of repeating units.
[AltContent: arrow][AltContent: textbox (Second bottom surface that’s inclined at a larger angle than the first bottom surface)][AltContent: arrow][AltContent: textbox (First bottom surface that’s inclined at an angle of 0° wrt radial direction)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




The repeating units each include a first bottom surface extending substantially in the tire radial direction at an inclining angle in a range from -10° to +10° with respect to the tire radial direction, and a second bottom surface inclined with respect to the tire radial direction at a larger angle than the first bottom surface, and the direction of the inclination of the second bottom surface of the first groove bottom raised portion is opposite to the direction of the inclination of the second bottom surface of the second groove bottom raised portion, see above. 
It is further noted: Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 2, Bonko further discloses the first bottom surfaces of the first groove bottom raised portion are respectively disposed at the same positions in the tire circumferential direction as the first bottom surfaces of the second groove bottom raised portion, see depictions above.
Regarding claim 4, Bonko further discloses the ramp structures/groove bottom raised portions 110, 120 extend radially inward (construed as a height) as much as 2/32” ≈ 1.59 mm which meets the claimed radial height of each of the first bottom surfaces from said groove bottom reference plane is not less than 1 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 5, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonko et al. (US 2009/0194212 A1).
Regarding claim 20, Bonko discloses a tire and tread pattern. The tread pattern being configured to have a tread surface 62 and a circumferential groove 16 extending continuously in the tire circumferential direction. The circumferential groove 16 having a tread base 60 – (construed as a groove bottom) and a pair of groove walls 21 extending radially outwardly from the groove bottom toward the tread surface.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The groove bottom is provided with a matrix of ramp structures 110, 120 – (construed as groove bottom raised portions) protruding radially outwardly from a groove bottom reference plane which is defined by a plane being parallel to the tread surface and positioned at a deepest position of the circumferential groove. The ramp structures/groove bottom raised portions include a first ramp structure 110 – (construed as a first groove bottom raised portion) located on a first side in a width direction of the circumferential groove, and a second ramp structure 120 – (construed as a second groove bottom raised portion) located on a second side in the width direction of the circumferential groove. And each of the first ramp/groove bottom raised portion 110 and the second ramp/groove bottom raised portion 120 comprises a plurality of repeating units.
[AltContent: arrow][AltContent: textbox (Second bottom surface that’s inclined at a larger angle than the first bottom surface)][AltContent: arrow][AltContent: textbox (First bottom surface that’s inclined at an angle of 0° wrt radial direction)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The repeating units each include a first bottom surface extending substantially in the tire radial direction at an inclining angle in a range from -10° to +10° with respect to the tire radial direction, and a second bottom surface inclined with respect to the tire radial direction at a larger angle than the first bottom surface, and the direction of the inclination of the second bottom surface of the first groove bottom raised portion is opposite to the direction of the inclination of the second bottom surface of the second groove bottom raised portion, see above.
And as best depicted above, the ramp structures/groove bottom raised portions consist of the first groove bottom raised portion 110 and the second groove bottom raised portion 120, and a border between the first groove bottom raised portion and the second groove bottom raised portion is positioned on the widthwise center line of the circumferential groove in the top view of the circumferential groove 16, wherein each of the first bottom surface is a substantially flat surface, and is orthogonal to the widthwise center line of the circumferential groove in the top view of the circumferential groove.
It is further noted: Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 5, Bonko further discloses the ramp structures/groove bottom raised portions 110, 120 extend radially inward (construed as a height) as much as 2/32” ≈ 1.59 mm which meets the claimed radial height of each of the first bottom surfaces from said groove bottom reference plane is not less than 1 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 21, Bonko further discloses the first bottom surfaces of the first groove bottom raised portion are respectively disposed at the same positions in the tire circumferential direction as the first bottom surfaces of the second groove bottom raised portion, see depictions above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonko et al. (US 2009/0194212 A1), as applied to claim 1 above, and further in view of Hashimoto (JP 2005-231600A – of record).
Regarding claims 3,7, Bonko does not explicitly disclose having different positions of the ramp structures or radial height being not less than 3% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction.
Hashimoto discloses a tire and tread pattern suitable for improved drainage performance. The tread pattern being configured to have protrusions 41, 42 – (construed as first and second groove bottom raised portions); wherein Fig. 2, lines denoting highest points of protrusions 41 and 42 show that the positions of the first bottom groove surfaces are different – (construed as the first bottom surfaces of the first groove bottom raised portion are respectively disposed at different positions in the tire circumferential direction from the first bottom surfaces of the second groove bottom raised portion); and wherein [0020], [0036], a height dimension thereof up to 2 mm, and length dimension thereof is 0.5 – 5 mm. Thus, for a height of 2 mm and length of 5 mm gives a radial height being 40% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction; which meets the claimed not less than 3%.
Hashimoto further discloses such a height and length create a water-flow speed difference sufficient between adjacent layers; which produces an advantage which can further form a vertical eddy effectively on a groove wall. Thereby, a flowing-water resistance within a groove channel decreases efficiently, and the draining ability of a groove channel increases, see [0021], [0036].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove walls of Bonko in the claimed manner as taught by Hashimoto to provide the aforementioned benefits.
Claims 8, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonko et al. (US 2009/0194212 A1), as applied to claim 1 above, and further in view of at least one of Sakiyama et al. (US 2016/0152093 A1) or Hashimoto (JP 2005-231600A – of record).
Regarding claim 8, Bonko does not explicitly disclose the use of protruding portions on the groove walls.
Sakiyama discloses a tire and tread pattern suitable for suppressing excessive increases in the temperature of the tread. The tread pattern being configured such that: 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second wall surface)][AltContent: textbox (First wall surface)][AltContent: arrow][AltContent: textbox (Reference plane)][AltContent: textbox (Protruding portion)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A pair of groove walls 120A, 122A are a first groove wall positioned on a first side and a second groove wall positioned on a second side, and at least one of the first groove wall 120A and the second groove wall 122A is provided with a groove wall protruding portion protruding inward of the circumferential groove from a groove wall reference plane defined by a plane being parallel to the tire circumferential direction and positioned at a widest position of the groove width of the circumferential groove, and the groove wall protruding portion comprises a plurality of repeating units each comprising a first wall surface extending in the tire widthwise direction, and a second wall surface inclined with respect to the tire widthwise direction at a larger angle than the first wall surface, see depiction above.
Sakiyama further discloses such a configuration enables an effective improvement in water discharge performance by using the groove volume to cause smooth water flow, see [0117].
Hashimoto discloses a tire and tread pattern suitable for improved drainage performance. The tread pattern being configured to have a pair of groove walls to include a first groove wall positioned on a first side and a second groove wall positioned on a second side, see Fig. 1. And at least one of the first groove wall and the second groove wall is provided with a groove wall protruding portion protruding inward of the circumferential groove from a groove wall reference plane defined by a plane being parallel to the tire circumferential direction, see (Fig. 1, also labeled as protrusions 4, layers 41 and 42) and positioned at a widest position of the groove width of the circumferential groove (groove width appears constant so all positions are at this widest width), and the groove wall protruding portion comprises a plurality of repeating units each comprising a first wall surface extending in the tire widthwise direction (shorter portion in circumferential direction of each protrusion 4), and a second wall surface inclined with respect to the tire widthwise direction at a larger angle than the first wall surface (longer portion in circumferential direction of each protrusion 4).
Hashimoto further discloses such a configuration creates a water-flow speed difference sufficient between adjacent layers; which produces an advantage which can further form a vertical eddy effectively on a groove wall. Thereby, a flowing-water resistance within a groove channel decreases efficiently, and the draining ability of a groove channel increases, see [0021], [0036].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove walls of Bonko in the claimed manner as taught by Sakiyama or Hashimoto to provide the aforementioned benefits.
Regarding claims 12-14, 17, modified Bonko discloses as shown in Hashimoto - Fig. 1 from a non-top view, protrusions 4 on left groove wall at the top of the groove wall have second wall surface inclined in a first direction while protrusions 4 at the top of the right groove wall have the same second surfaces inclined in the opposite direction and as a result are parallel surfaces to each other – (construed as each of the first groove wall and the second groove wall is provided with the groove wall protruding portion (shown in Fig. 1), and in the top view of the circumferential groove, the second wall surfaces of the first groove wall are substantially parallel to the second wall surfaces of the second groove wall); and as shown in Hashimoto Fig. 1, topmost left groove wall protrusions 4 have first wall surfaces disposed at the same position as the first bottom surfaces of leftmost groove bottom protrusions 4 – (construed as the first wall surfaces are disposed at the same positions in the tire circumferential direction as the first bottom surfaces); and wherein [0020], [0036], a height dimension thereof up to 2 mm, and length dimension thereof is 0.5 – 5 mm. Thus, for a height of 2 mm and length of 5 mm gives a radial height being 40% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction; which meets the claimed not less than 3%.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonko et al. (US 2009/0194212 A1), as applied to claim 20 above, and further in view of Hashimoto (JP 2005-231600A – of record).
Regarding claims 22-23, Bonko does not explicitly disclose having different positions of the ramp structures or radial height being not less than 3% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction.
Hashimoto discloses a tire and tread pattern suitable for improved drainage performance. The tread pattern being configured to have protrusions 41, 42 – (construed as first and second groove bottom raised portions); wherein Fig. 2, lines denoting highest points of protrusions 41 and 42 show that the positions of the first bottom groove surfaces are different – (construed as the first bottom surfaces of the first groove bottom raised portion are respectively disposed at different positions in the tire circumferential direction from the first bottom surfaces of the second groove bottom raised portion); and wherein [0020], [0036], a height dimension thereof up to 2 mm, and length dimension thereof is 0.5 – 5 mm. Thus, for a height of 2 mm and length of 5 mm gives a radial height being 40% of a distance in the tire circumferential direction between the first bottom surfaces adjacent in the tire circumferential direction; which meets the claimed not less than 3%.
Hashimoto further discloses such a height and length create a water-flow speed difference sufficient between adjacent layers; which produces an advantage which can further form a vertical eddy effectively on a groove wall. Thereby, a flowing-water resistance within a groove channel decreases efficiently, and the draining ability of a groove channel increases, see [0021], [0036].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove walls of Bonko in the claimed manner as taught by Hashimoto to provide the aforementioned benefits.
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bonko et al. (US 2009/0194212 A1), in view of Sakiyama et al. (US 2016/0152093 A1).
Regarding claim 24, Bonko discloses a tire and tread pattern. The tread pattern being configured to have a tread surface 62 and a circumferential groove 16 extending continuously in the tire circumferential direction. The circumferential groove 16 having a tread base 60 – (construed as a groove bottom) and a pair of groove walls 21 extending radially outwardly from the groove bottom toward the tread surface.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The groove bottom is provided with a matrix of ramp structures 110, 120 – (construed as groove bottom raised portions) protruding radially outwardly from a groove bottom reference plane which is defined by a plane being parallel to the tread surface and positioned at a deepest position of the circumferential groove. The ramp structures/groove bottom raised portions include a first ramp structure 110 – (construed as a first groove bottom raised portion) located on a first side in a width direction of the circumferential groove, and a second ramp structure 120 – (construed as a second groove bottom raised portion) located on a second side in the width direction of the circumferential groove. And each of the first ramp/groove bottom raised portion 110 and the second ramp/groove bottom raised portion 120 comprises a plurality of repeating units.
[AltContent: arrow][AltContent: textbox (Second bottom surface that’s inclined at a larger angle than the first bottom surface)][AltContent: arrow][AltContent: textbox (First bottom surface that’s inclined at an angle of 0° wrt radial direction)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




The repeating units each include a first bottom surface extending substantially in the tire radial direction, and a second bottom surface inclined with respect to the tire radial direction at a larger angle than the first bottom surface, and the direction of the inclination of the second bottom surface of the first groove bottom raised portion is opposite to the direction of the inclination of the second bottom surface of the second groove bottom raised portion, see above. 
Bonko does not explicitly disclose the use of protruding portions on the groove walls.
Sakiyama discloses a tire and tread pattern suitable for suppressing excessive increases in the temperature of the tread. The tread pattern being configured such that:
[AltContent: arrow] [AltContent: arrow][AltContent: textbox (Second wall surface)][AltContent: textbox (First wall surface)][AltContent: arrow][AltContent: textbox (Reference plane)][AltContent: textbox (Protruding portion)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A pair of groove walls 120A, 122A are a first groove wall positioned on a first side and a second groove wall positioned on a second side, and at least one of the first groove wall 120A and the second groove wall 122A is provided with a groove wall protruding portion protruding inward of the circumferential groove from a groove wall reference plane defined by a plane being parallel to the tire circumferential direction and positioned at a widest position of the groove width of the circumferential groove, and the groove wall protruding portion comprises a plurality of repeating units each comprising a first wall surface extending in the tire widthwise direction, and a second wall surface inclined with respect to the tire widthwise direction at a larger angle than the first wall surface; and where the height of each groove wall protruding portion is the same as the depth of the circumferential groove whereby only one groove wall protruding potion is provided in the groove depth direction. see depiction above.
It is further noted: Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claims 26-28, modified Bonko further discloses, as best depicted in the rejection of claim 24, the ramp structures/groove bottom raised portions consist of the first groove bottom raised portion 110 and the second groove bottom raised portion 120, and a border between the first groove bottom raised portion and the second groove bottom raised portion is positioned on the widthwise center line of the circumferential groove in the top view of the circumferential groove 16, wherein each of the first bottom surface is a substantially flat surface, and is orthogonal to the widthwise center line of the circumferential groove in the top view of the circumferential groove; and each of the first bottom surface is a substantially flat surface, and is orthogonal to the widthwise center line of the circumferential groove in the top view of the circumferential groove; and the first wall surface is a flat surface, and is parallel with the depth direction of the circumferential groove.
Regarding claim 25, modified Bonko does not explicitly disclose the second wall surface is a curved surface in the top view of the circumferential groove. However, modified Bonko discloses the claimed invention except for the curved shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape be curved, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of a curved surface for the purpose of suppressing heat generation in the land portion by increasing surface area of the land portion as a result the curved shape, see MPEP 2144.04
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 12-14, 17 and 20-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749